      Case 4:20-cr-06010-SAB    ECF No. 76   filed 01/04/21   PageID.247 Page 1 of 20




 1 Kutak Rock LLP
   Geana M. Van Dessel
 2 Geana.VanDessel@KutakRock.com
   510 W. Riverside Ave., Suite 800
 3 Spokane, Washington 99201-0506
   Telephone: (509) 747-4040
 4
   Attorneys for Defendant
 5 Michael Van Tiger

 6
 7
 8                    UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WASHINGTON
 9
     UNITED STATES OF AMERICA,                  Case No. 4:20-CR-6010-SAB
10
                   Plaintiff,                   Motion to Challenge K9 Alert and
11                                              Suppress Defendant’s Statements and
          v.                                    Evidence
12
     MICHAEL VAN TIGER,                         Hearing: Pretrial Conference
13                                              February 3, 2021, 11:00 a.m.
                   Defendant.                   Evidentiary Hearing & Oral
14                                              Argument Requested
15
16
17

18
19
20

21
22

                                                                           KUTAK ROCK LLP
                                                                            Attorneys at Law
                                                                              Cutter Tower
                                                                       510 West Riverside Avenue
                                                                                Suite 800
                                                                    Spokane, Washington 99201-0506
                                                                             (509) 747-4040
         Case 4:20-cr-06010-SAB             ECF No. 76   filed 01/04/21   PageID.248 Page 2 of 20




 1                                           I.    Request for Relief

 2              Mr. Vantiger’s Fourth Amendment rights were violated when law

 3 enforcement used an illegal ruse to seize and detain him and the rental vehicle he
 4 was riding in with Ms. Gomez. His Fourth Amendment rights were also violated
 5 when he was seized without probable cause—when law enforcement relied on an

 6 unreliable K9 drug dog alert to assert probable cause to detain and question Mr.
 7 Vantiger and Ms. Gomez, and search their vehicle. Following an evidentiary
 8 hearing, the Court should exclude all statements made by Mr. Vantiger and Ms.
 9 Gomez to law enforcement, as well as all evidence seized from the search of the
10 vehicle due to the Government’s illegal intrusion on Mr. Vantiger’s Fourth
11 Amendment rights.

12                                                 II.   Facts

13              On February 10, 2020, Detective Andrew Corral and Sargent Scott Warren

14 of the Pasco Police Department conducted an investigative stop on a 2019 Chrysler

15 300 rental vehicle traveling northbound on I-82 toward Kennewick, Washington at
16 approximately 3:00 p.m.1 Mr. Vantiger was a passenger in the vehicle driven by
17 Gloria Gomez.2 Det. Corral gave Mr. Vantiger and Ms. Gomez a “ruse” of why he

18 stopped them “due to the sensitive investigative information” and told them they
19 had been stopped after receiving a report of erratic driving and possible domestic
20 disturbance.3

21
     Declaration Geana Van Dessel, Ex. A at 16 (“Van Dessel Decl.”)
     1
     2
22 Id.
   3
     Id.
         Motion to Challenge K9 and Suppress - 1                                       KUTAK ROCK LLP
                                                                                        Attorneys at Law
                                                                                          Cutter Tower
                                                                                   510 West Riverside Avenue
                                                                                            Suite 800
                                                                                Spokane, Washington 99201-0506
                                                                                         (509) 747-4040
         Case 4:20-cr-06010-SAB             ECF No. 76   filed 01/04/21   PageID.249 Page 3 of 20




 1              Det. Corral’s Body Cam footage of the stop recorded the following:4

 2              1:05 Det. Corral says he received a report of a car driving erratically and
                possible “domestic disturbance”; Ms. Gomez and Mr. Vantiger began to
 3              chuckle and Mr. Vantiger says he was sleeping (so the report was wrong).
 4              1:40 Mr. Vantiger says they were coming from Portland.
 5              2:15 Det. Corral asks Ms. Gomez to step out of the vehicle and he escorts
                her to the back of the vehicle. Mr. Vantiger remains in the vehicle with Sgt.
 6              Warren standing by the passenger window. Det. Corral tells Ms. Gomez
                again that they had a report of a possible domestic violence situation and
 7              erratic driving. Det. Corral asks Ms. Gomez how she knows Mr. Vantiger,
                how long they’ve been dating, where she works, what she and Mr. Vantiger
 8              did in Portland, and where they stayed. Det. Corral asks Ms. Gomez if Mr.
                Vantiger ever assaulted her and she replied “No”. Any warrants? “No”.
 9
                5:40 Det. Corral returns to his vehicle to run Ms. Gomez’s information.
10
                7:30 Det. Corral gives Ms. Gomez her ID back and tells her she is “good to
11              go, you’re clear, so”. Yet, he continues to question Ms. Gomez about the trip
                to Portland. See 7:34
12
                8:10 Det. Corral walks back to the rental vehicle and instructs Mr. Vantiger
13              to step out. Det. Corral questions Mr. Vantiger about his relationship with
                Ms. Gomez and their trip to Portland.
14
                9:42 Det. Corral tells Mr. Vantiger he is being detained while Sgt. Warren
15              handcuffs him. Sgt. Warren also handcuffs Ms. Gomez.
                Det. Corral tells Mr. Vantiger that he sees signs of something else going on
16              so he is going to conduct a drug investigation.
17              12:25 Det. Corral Mirandizes Mr. Vantiger.
18              13:00 Det. Corral continues to question Mr. Vantiger.
19
     4
         Van Dessel Decl. Ex. D. This video will be available to the Court during the
20
     evidentiary hearing unless the Court requests to review it sooner. All timestamps
21
     correspond to the minutes and seconds of the timer shown on the lower left corner
22 of the video. They do not correspond to the time of day.

         Motion to Challenge K9 and Suppress - 2                                       KUTAK ROCK LLP
                                                                                        Attorneys at Law
                                                                                          Cutter Tower
                                                                                   510 West Riverside Avenue
                                                                                            Suite 800
                                                                                Spokane, Washington 99201-0506
                                                                                         (509) 747-4040
         Case 4:20-cr-06010-SAB             ECF No. 76   filed 01/04/21   PageID.250 Page 4 of 20




 1
                14:15 Det. Corral says, “well, you got a rental car. Do you have any other
 2              cars at all?” Mr. Vantiger explains he has a truck but it has a breathalyzer.

 3              14:28-28:45 Det. Corral and Sgt. Warren continue to detain Mr. Vantiger
                and Ms. Gomez separately on the side of the road. Ms. Gomez says nothing
 4              as Det. Corral repeatedly asks Ms. Gomez if there is anything in the vehicle
                and tells her he has a drug dog. Det. Corral tells Ms. Gomez he would hate
 5              to see her take the rap on something Mr. Vantiger is doing. Ms. Gomez
                remains silent, standing on the side of the road—handcuffed—while Det.
 6              Corral continues to ask her what they are “really up to”, where they are
                coming from, and if she is really going to “take the rap for this.”
 7
                25:00 Mr. Vantiger is placed in the back of a patrol car.
 8
                28:00K9 Ezra is applied to the vehicle.
 9
                At approximately 3:30 p.m., Det. Corral applied K9 Ezra to the exterior of
10
     the Chrysler 300 rental vehicle. His report says he “started at the front driver’s side
11
     of the vehicle” when he applied K9 Ezra, but this is contrary to the Dashcam video,
12
     which shows Det. Corral starting at the rear passenger side of the vehicle.5 Det.
13
     Corral’s report says he observed K9 Ezra start to exhibit changes of behavior that
14
     would indicate the presence of the odor of narcotics as they passed
15
     counterclockwise around the vehicle. 6“[K9 Ezra] started to sniff to rear driver’s
16
     side of the vehicle, and then pulled back towards the front driver’s side door.”7 “I
17
     observed that her mouth closed and her sniffing and breathing became rapid and
18
     shallow.”8 “She then sniffed the driver’s side door handle and seam area, and then
19
     gave a final indication/alert by ‘sitting.’”9 Det. Corral then walked K9 Ezra away
20
     5
     Cf. Van Dessel Decl. Ex. A at 17 with Ex. D.
     6
21 Van Dessel Decl. Ex. A at 17-18.
   7
     Id. at 18.
   8
22 Id.
   9
     Van Dessel Decl. Ex. A at 18.
         Motion to Challenge K9 and Suppress - 3                                       KUTAK ROCK LLP
                                                                                        Attorneys at Law
                                                                                          Cutter Tower
                                                                                   510 West Riverside Avenue
                                                                                            Suite 800
                                                                                Spokane, Washington 99201-0506
                                                                                         (509) 747-4040
          Case 4:20-cr-06010-SAB         ECF No. 76   filed 01/04/21   PageID.251 Page 5 of 20




 1 from the vehicle and re-applied her to the driver’s side door area.10 “She again

 2 exhibited the same change of behavior in the same area and then gave a final alert

 3 by ‘sitting.’”11
 4            Mr. Vantiger and Ms. Gomez were detained and transported to the Pasco

 5 Police Department station (“Police Station”) for further questioning. The vehicle

 6 was impounded and also transferred to the Police Station.12
 7            Then Det. Corral applied for and was granted a warrant to search the

 8 vehicle.13 The majority of the search warrant declaration was authored by DEA
 9 Special Agent Jerel Deitering and contained the following information regarding
10 his investigation of Vantiger over the previous two years:
11            • Oct. 2018 interview with CD 2 and Nov. 2018 interview with CD 1, but
                no follow-up or recent interview with either CD before the Feb. 2020
12
                warrant
13            • Gambling Records of Mr. Vantiger from Jan. 2017 - Jan. 2020
              • Employment records of Mr. Vantiger from January 22, 2020
14            • SnapChat investigation of Mr. Vantiger
              • GPS Phone Ping Warrant information
15
              • Information regarding a Facebook posting from profile screenname
16              “Mikey Vantiger” dated February 6, 2020, stating “Someone wanna
                make some decent cash must have dl and credit card and can be gone
17              from sat until Monday let me know ASAP inbox me for details.”
              • Surveillance of Mr. Vantiger being picked up from his house on February
18              8, 2020, by Ms. Gomez, in a white Chrysler 300 – the rental.
19
20
     10
      Id.
     11
21    Id.
   12
      Id.
   13
22    Van Dessel Decl. Ex. A is an unsigned copy of the search warrant. The
   Government did not provide a copy of the signed search warrant.
      Motion to Challenge K9 and Suppress - 4                                       KUTAK ROCK LLP
                                                                                     Attorneys at Law
                                                                                       Cutter Tower
                                                                                510 West Riverside Avenue
                                                                                         Suite 800
                                                                             Spokane, Washington 99201-0506
                                                                                      (509) 747-4040
          Case 4:20-cr-06010-SAB         ECF No. 76     filed 01/04/21   PageID.252 Page 6 of 20




 1 See Van Dessel Decl. Ex. A at 3-16. The rest of the declaration by Det. Corral

 2 detailed his stop of the vehicle, questioning on scene, and his application of K9

 3 Ezra and her alleged alert.14 The search warrant of the rental was executed at 5:25
 4 p.m. and it uncovered suspected Fentanyl pills.15
 5            While the vehicle was being searched, Mr. Vantiger and Ms. Gomez were

 6 held in interrogation rooms at the Police Station. 16 After the search revealed
 7 suspected Fentanyl pills, officers began to interview Mr. Vantiger at approximately
 8 6:00 p.m.; Mr. Vantiger was not read his Miranda rights until approximately 6:08
 9 p.m. and after, it appears, he was told what was discovered in the rental; Mr.
10 Vantiger then explained the trip and the pills.17
11            Mr. Vantiger was charged with one count of Possession with

12 Intent to Distribute 400 grams or more of Fentanyl. ECF No. 18.
13                                              III.   Argument

14            Mr. Vantiger was illegally seized in violation of his Fourth Amendment

15 rights when the car he was riding in was stopped via a ruse and again when he was
16 detained roadside. His Fourth Amendment rights were again violated when the car
17 was subsequently searched without probable cause. The fruits of the illegal actions

18 by law enforcement must be excluded. The Court must exclude Mr. Vantiger’s
19
20

21    Van Dessel Decl. Ex. A at 16-18
     14
     15
      Id. Ex. B
   16
22    Id. Ex. L at 2
   17
      See Id. Ex. L
      Motion to Challenge K9 and Suppress - 5                                         KUTAK ROCK LLP
                                                                                       Attorneys at Law
                                                                                         Cutter Tower
                                                                                  510 West Riverside Avenue
                                                                                           Suite 800
                                                                               Spokane, Washington 99201-0506
                                                                                        (509) 747-4040
      Case 4:20-cr-06010-SAB            ECF No. 76   filed 01/04/21   PageID.253 Page 7 of 20




 1 statements, Ms. Gomez’s statements, and the evidence seized when the car was

 2 searched.

 3 A.       The Government did not have reasonable suspicion sufficient to support
            the investigatory stop, but even if it did, the use of a ruse violated Mr.
 4          Vantiger’s Fourth Amendment rights.
 5          The Fourth Amendment provides “[t]he right of the people to be secure in

 6 their persons, houses, papers, and effects, against unreasonable searches and
 7 seizures, shall not be violated.” U.S. CONST. AMEND. IV. A seizure of a person
 8 must be supported by probable cause, even if no formal arrest has been made.
 9 Dunaway v. New York, 442 U.S. 200, 216 (1979). A person is “seized” within the
10 meaning of the Fourth Amendment “when a law enforcement officer, through
11 coercion, physical force, or a show of authority, in some way restricts the liberty of

12 a person.’” United States v. Washington, 387 F.3d 1060, 1068 (9th Cir. 2004)
13 (citation and internal quotation marks omitted). An investigatory stop, however, is
14 only required by the Fourth Amendment to have a reasonable suspicion based on

15 objective facts that the individual is involved in criminal conduct. Brinegar v.
16 United States, 338 U.S. 160, 175-76 (1949). Reasonable suspicion entails “some
17 minimal level of objective justification for making a stop.” United States. v.

18 Sokolow, 490 U.S. 1, 7 (1989). An officer must have “more than an inchoate and
19 unparticularized suspicion or ‘hunch’” but less than the level of suspicion required
20 for probable cause. Id.; Terry v. Ohio, 392 U.S. 1, 27 (1968).

21          Here, Mr. Vantiger was seized and detained multiple times. The Government

22 must first prove the officers had reasonable suspicion to support the ruse

     Motion to Challenge K9 and Suppress - 6                                       KUTAK ROCK LLP
                                                                                    Attorneys at Law
                                                                                      Cutter Tower
                                                                               510 West Riverside Avenue
                                                                                        Suite 800
                                                                            Spokane, Washington 99201-0506
                                                                                     (509) 747-4040
      Case 4:20-cr-06010-SAB            ECF No. 76   filed 01/04/21   PageID.254 Page 8 of 20




 1 investigatory stop of the vehicle. The stale evidence relied on by the Government

 2 cannot be used to support the ruse stop. See Durham v. United States, 403 F.2d

 3 190, 193 (9th Cir. 1968) (explaining that proof the evidence was in the possession
 4 of the person or premises at some remote time in the past will not justify a present
 5 invasion of privacy of the person). Without that stale evidence, the remaining

 6 evidence does not support more than a hunch that Mr. Vantiger was involved in
 7 criminal conduct.
 8          Even if the Government had reasonable suspicion to support an investigatory

 9 ruse stop, the use of a ruse violated Mr. Vantiger’s Fourth Amendment rights and
10 all statements and evidence must be suppressed.
11          “An otherwise lawful seizure can violate the Fourth Amendment if it is

12 executed in an unreasonable manner,” including if it is executed by means of an
13 unreasonable ruse. United States v. Ramirez, 976 F.3d 946, 952 (9th Cir. 2020)
14 (internal citations omitted). Although law enforcement may use deceit in certain

15 circumstances, not every ruse is reasonable under the Fourth Amendment. Id.
16 (citing Lewis v. United States, 385 U.S. 206, 209 (1966) (“The various protections
17 of the Bill of Rights, of course, provide checks upon such official deception for the

18 protection of the individual.”)). “The court must assess the reasonableness of law
19 enforcement’s use of deception by balancing the nature and quality of the intrusion
20 on the individual’s Fourth Amendment interests against the importance of the

21 governmental interests alleged to justify the intrusion.” Id. at 952-953 (internal
22 quotations omitted) (quoting United States. v. Jacobsen, 466 U.S. 109, 125

     Motion to Challenge K9 and Suppress - 7                                       KUTAK ROCK LLP
                                                                                    Attorneys at Law
                                                                                      Cutter Tower
                                                                               510 West Riverside Avenue
                                                                                        Suite 800
                                                                            Spokane, Washington 99201-0506
                                                                                     (509) 747-4040
      Case 4:20-cr-06010-SAB            ECF No. 76   filed 01/04/21   PageID.255 Page 9 of 20




 1 (1984)); see United States. v. Alvarez-Tejada, 491 F.3d 1013, 1016 (9th Cir. 2007)

 2 (“The benchmark for the Fourth Amendment is reasonableness, which requires us

 3 to weigh the government’s justification for its actions against the intrusion into the
 4 defendant’s interests.”).
 5          “Law enforcement does not have carte blanche to use deception to effect a

 6 search and seizure.” Ramirez, 976 F.3d at 955. “A ruse that reveals the officers’
 7 identity as law enforcement but misrepresents the purpose of their investigation so
 8 that the officers can evade limitations on their authority raises serious Fourth
 9 Amendment concerns.” Id. (emphasis added). This type of deception, which is the
10 deception used on Mr. Vantiger, is illegal.
11          “Deception is unlawful when the government makes its identity as law

12 enforcement known to the target of the ruse and exploits the target’s trust and
13 cooperation to conduct searches or seizures beyond that which is authorized by the
14 warrant or other legal authority, such as probable cause.” Id. at 952-953. “[S]uch a

15 ruse is unreasonable under Fourth Amendment.” Id.; see Alverez-Tejeda, 491 F.3d
16 at 1017 (stating that courts take a closer look at the reasonableness of the
17 government's use of deception when agents identify themselves as government

18 officials but mislead suspects as to their purpose and authority). “The balance of
19 interests shifts significantly when the government's chosen ruse invokes the
20 public's trust in law enforcement because of the concern that people should be able

21 to rely on [the] representations’ of government officials.” Ramirez, 976 F.3d at 954
22 (quoting Alverez-Tejeda, 491 F.3d at 1017 (internal quotation marks omitted).

     Motion to Challenge K9 and Suppress - 8                                       KUTAK ROCK LLP
                                                                                    Attorneys at Law
                                                                                      Cutter Tower
                                                                               510 West Riverside Avenue
                                                                                        Suite 800
                                                                            Spokane, Washington 99201-0506
                                                                                     (509) 747-4040
     Case 4:20-cr-06010-SAB            ECF No. 76   filed 01/04/21   PageID.256 Page 10 of 20




 1          The Ramirez Court found the government’s use of a ruse to search and seize

 2 the defendant violated the Fourth Amendment. 976 F.3d at 959. Although the FBI

 3 had a warrant to search the defendant’s home, they did not have an important
 4 government interest to support lying to the defendant about a burglary at his home
 5 to lure him home during the execution of the search warrant so they could bring

 6 him and his vehicle within the scope of the warrant. Id. 957-959. The Ramirez
 7 Court balanced the government’s justification for its ruse against the intrusion into
 8 the defendant’s Fourth Amendment interests and found the government’s conduct
 9 to be “clearly unreasonable.” Id. 958-959. “The Fourth Amendment interest is near
10 its zenith in this case because the agents betrayed [defendant’s] trust in law
11 enforcement in order to conduct searches and seizures beyond what they were

12 lawfully authorized to do.” Id. 959. And the Ramirez Court concluded there was no
13 reason why the agents could not have waited for the defendant to return home on
14 his own accord before executing the warrant. Id. at 957.

15          By contrast, the Alvarez-Tejada Court found no Fourth Amendment

16 violation when federal agents used a ruse to seize the defendant’s vehicle by
17 staging a carjacking. 491 F.3d at 1017. There, federal agents had probable cause to

18 seize the vehicle and they had a “vital interest” in using the ruse to avoid tipping
19 off the defendant’s co-conspirators about their investigation. Id. (emphasis added).
20          Here, prior to the officers’ use of a ruse to make the investigatory stop, they

21 did not have probable cause to seize and search the vehicle. Mr. Vantiger disputes
22 that the officers even had reasonable suspicion to conduct an investigatory stop but

     Motion to Challenge K9 and Suppress - 9                                       KUTAK ROCK LLP
                                                                                    Attorneys at Law
                                                                                      Cutter Tower
                                                                               510 West Riverside Avenue
                                                                                        Suite 800
                                                                            Spokane, Washington 99201-0506
                                                                                     (509) 747-4040
      Case 4:20-cr-06010-SAB           ECF No. 76   filed 01/04/21   PageID.257 Page 11 of 20




 1 even if they did, the use of the ruse was unlawful. Det. Corral says he gave Mr.

 2 Vantiger and Ms. Gomez a ruse “due to the sensitive investigative information” but

 3 provides no further justification or detail. There were no co-conspirators to worry
 4 about tipping off, like Alvarez-Tejeda, and there was no vital interest requiring use
 5 of a ruse to make the stop. Further, the use of the ruse tricked Ms. Gomez and Mr.

 6 Vantiger into openly communicating with officers in an effort to dispel the
 7 suspicion that they had been involved in a domestic disturbance while driving. Law
 8 enforcement’s betrayal of Mr. Vantiger’s trust to conduct a seizure without
 9 probable cause is clearly unreasonable. Absent authority to seize the vehicle and
10 Mr. Vantiger, and absent any vital interest justified a ruse, the ruse violated Mr.
11 Vantiger’s Fourth Amendment rights. All evidence and statements must be

12 suppressed.
13 B.       The Government did not have probable cause to detain Mr. Vantiger
            and Ms. Gomez or to search the vehicle.
14
            1.      Only reliable K9 alerts can support probable cause.
15
            Probable cause exists when at the time of the arrest, officers conclude
16
     there is a “fair probability that the suspect had committed a crime” based on the
17
     totality of circumstances. United States v. Mills, 280 F.3d 915, 920 (9th Cir. 2002).
18
     An arrest is also supported by probable cause when officers have “reasonably
19
     trustworthy information” that would lead a “prudent person” in believing that the
20
     person being arrested was committing an offense. United States v. Del Vizo, 918
21
     F.2d 821, 825-826 (9th Cir. 1990).
22

     Motion to Challenge K9 and Suppress - 10                                      KUTAK ROCK LLP
                                                                                    Attorneys at Law
                                                                                      Cutter Tower
                                                                               510 West Riverside Avenue
                                                                                        Suite 800
                                                                            Spokane, Washington 99201-0506
                                                                                     (509) 747-4040
     Case 4:20-cr-06010-SAB            ECF No. 76   filed 01/04/21   PageID.258 Page 12 of 20




 1          To establish probable cause to believe illegal drugs are present using the

 2 report of a drug detection K9, the K9’s alert must be reliable. Illinois v. Caballes,

 3 543 U.S. 405, 409-10 (2005). That question depends on “whether all the facts
 4 surrounding a dog’s alert, viewed through the lens of common sense, would make
 5 a reasonably prudent person think that a search would reveal contraband or

 6 evidence of a crime.” Florida v. Harris, 568 U.S. 237, 248 (2013). “Evidence of a
 7 dog's satisfactory performance in a certification or training program can itself
 8 provide sufficient reason to trust his alert.” Id. at 246. “The better measure of a
 9 dog’s reliability comes away from the field, in controlled testing environments.”
10 Id. “[E]ven assuming a dog is generally reliable, circumstances surrounding a
11 particular alert may undermine the case for probable cause—if, say, the officer

12 cued the dog (consciously or not), or if the team was working under unfamiliar
13 conditions.” Id. at 247.
14          A defendant must have an opportunity to challenge evidence of a dog’s

15 reliability whether by cross-examining the testifying officer or by introducing his
16 own fact or expert witnesses. Id. “The defendant may contest the adequacy of a
17 certification or training program, perhaps asserting that its standards are too lax or

18 its methods faulty.” Id. “The defendant may examine how the dog or handler
19 performed in the assessments made in those settings.” Id. Here, Mr. Vantiger
20 requests an evidentiary hearing to cross-examine Det. Corral and to call his own

21 expert to show K9 Ezra’s alert was not reliable and therefore cannot be used to
22 support probable cause.

     Motion to Challenge K9 and Suppress - 11                                      KUTAK ROCK LLP
                                                                                    Attorneys at Law
                                                                                      Cutter Tower
                                                                               510 West Riverside Avenue
                                                                                        Suite 800
                                                                            Spokane, Washington 99201-0506
                                                                                     (509) 747-4040
      Case 4:20-cr-06010-SAB            ECF No. 76   filed 01/04/21   PageID.259 Page 13 of 20




 1
             2.      Because K9 Ezra’s alert was not reliable, it cannot be used to
 2                   establish probable cause to detain Mr. Vantiger or to search the
                     vehicle.
 3
             Mr. Vantiger’s K9 expert Jerry Potter has over 25 years of experience
 4
     with canines and handlers.18 In this case, he examined the training and certification
 5
     records of K9 Ezra, Pasco Police Department Canine Procedures Manual, the
 6
     training reports of Det. Corral and K9 Ezra, investigative reports from the stop of
 7
     the vehicle and the body cam and dashcam video recordings of K9 Ezra’s sweep of
 8
     the vehicle.19 Mr. Potter will testify how K9 Ezra’s behavior and his handler’s
 9
     actions during the sweep prove K9 Ezra’s alerts were not reliable. Mr. Potter will
10
     also testify that K9 Ezra’s alerts were unreliable because K9 Ezra was not properly
11
     trained. These opinions are outlined in his summary report at ECF No. 75-1.
12
     Therefore, K9 Ezra’s alerts cannot be trusted to support probable cause for Mr.
13
     Vantiger’s detention or the search of the vehicle.
14
             3.      Mr. Vantiger was illegally detained in violation of his Fourth
15                   Amendment rights because no probable cause existed without the
                     K9 alert.
16
             Mr. Vantiger was seized when he was handcuffed, when he was Mirandized,
17
     and when he was transported to the Police Station and placed in an interrogation
18
     room where he waited for hours for subsequent questioning by law enforcement
19
     after they completed the search of the rental vehicle. But because the K9 alert was
20
     unreliable and invalid, it cannot be used to assess whether the Government had
21
      See Mr. Potter’s curricula vitae attached to his report filed with Defendant’s
     18

22 Notice  of Intent to Use Expert Testimony, ECF No. 75.
   19 See ECF No. 75-1 at 2-5.

      Motion to Challenge K9 and Suppress - 12                                      KUTAK ROCK LLP
                                                                                     Attorneys at Law
                                                                                       Cutter Tower
                                                                                510 West Riverside Avenue
                                                                                         Suite 800
                                                                             Spokane, Washington 99201-0506
                                                                                      (509) 747-4040
      Case 4:20-cr-06010-SAB            ECF No. 76   filed 01/04/21   PageID.260 Page 14 of 20




 1 probable cause to seize Mr. Vantiger. Without the K9 alert, probable cause did not

 2 exist. Del Vizo, 918 F.2d at 825 (stating probable cause exists when officers have

 3 “reasonably trustworthy information” that the person being arrested was
 4 committing an offense).
 5            Det. Corral admits he conducted an investigatory stop of the vehicle in

 6 which Mr. Vantiger was a passenger based on the “request” of DEA
 7 investigators.20 After they seized Mr. Vantiger, Det. Corral applied for a search
 8 warrant of the vehicle, which was based on all the same evidence to support the
 9 investigatory stop. That evidence was insufficient to support reasonable suspicion,
10 but even if it was, it was wholly insufficient to establish probable cause to search
11 the vehicle.

12            Prior to the investigatory stop and the K9 alert, the agents had their

13 suspicions about the purpose behind Mr. Vantiger’s trip. The agents’ choice to
14 recruit help from a K9 handler to conduct the investigatory stop confirms the

15 agents knew they needed something more to establish probable cause to search the
16 vehicle. That something more was a K9 alert.
17            Although a valid, reliable K9 alert is enough to establish probable cause to

18 obtain a search warrant, here the K9 alert was invalid and unreliable, and therefore
19 insufficient to support probable cause. Without the alert, the agents had nothing
20 more than a series of leads that had not turned up enough evidence to establish

21 probable cause at the time they stopped the vehicle. If the agents thought they had
22
     20
          Van Dessel Decl. Ex. A at 16.
      Motion to Challenge K9 and Suppress - 13                                      KUTAK ROCK LLP
                                                                                     Attorneys at Law
                                                                                       Cutter Tower
                                                                                510 West Riverside Avenue
                                                                                         Suite 800
                                                                             Spokane, Washington 99201-0506
                                                                                      (509) 747-4040
      Case 4:20-cr-06010-SAB            ECF No. 76   filed 01/04/21   PageID.261 Page 15 of 20




 1 probable cause without the K9 alert, they would have obtained an arrest warrant

 2 and a warrant to search the vehicle, before the investigatory stop. They did not.

 3 The agents knew they needed the K9 alert to establish probable cause to seize Mr.
 4 Vantiger and support a warrant to search the vehicle. Without a reliable K9 alert,
 5 there was no probable cause to seize Mr. Vantiger, and thus, he was illegally

 6 detained in violation of his Fourth Amendment rights.
 7 C.        Mr. Vantiger’s statements after his illegal seizure must be excluded as
             fruits of the illegal detention.
 8
             Evidence obtained through a violation of the Fourth Amendment should be
 9
     excluded from trial as fruits of the illegal detention. Wong Sun v. United States,
10
     371 U.S. 471, 484–85 (1963). This exclusionary rule applies both to direct
11
     products of a Fourth Amendment violation and to indirect products of the illegal
12
     search if they “bear a sufficiently close relationship to the underlying illegality.”
13
     United States v. Ladum, 141 F.3d 1328, 1336 (9th Cir. 1998). The exclusionary
14
     rule extends to a defendant's statements obtained by exploitation of law
15
     enforcement's illegal conduct in violation of the Fourth Amendment. Dunaway,
16
     442 U.S. 200, 217 (1979). The central issue is the “causal connection” between law
17
     enforcement's illegal conduct and the statements. Where “there is a close causal
18
     connection between the illegal seizure and the confession, not only is exclusion of
19
     the evidence more likely to deter similar police misconduct in the future but use of
20
     the evidence is more likely to compromise the integrity of the courts.” Id. at 218.
21
22

      Motion to Challenge K9 and Suppress - 14                                      KUTAK ROCK LLP
                                                                                     Attorneys at Law
                                                                                       Cutter Tower
                                                                                510 West Riverside Avenue
                                                                                         Suite 800
                                                                             Spokane, Washington 99201-0506
                                                                                      (509) 747-4040
     Case 4:20-cr-06010-SAB            ECF No. 76   filed 01/04/21   PageID.262 Page 16 of 20




 1          The test for whether a defendant’s statements must be suppressed under the

 2 Fourth Amendment are two-fold: (1) the defendant's consent to speak with law

 3 enforcement must have been voluntary, and (2) even if his decision to speak with
 4 law enforcement was voluntary, his consent must have been “sufficiently an act of
 5 free will to purge the primary taint” of the illegal conduct that preceded his

 6 statements. Washington, 490 F.3d at 774.
 7          Miranda warnings are an important factor in determining whether the

 8 confession is obtained by exploitation of an illegal arrest. Brown v. Illinois, 422
 9 U.S. 590, 604 (1975). “[A]lthough a confession after proper Miranda warnings
10 may be found ‘voluntary’ for purposes of the Fifth Amendment, this type of
11 ‘voluntariness’ is merely a ‘threshold requirement’ for Fourth Amendment

12 analysis.” Dunaway, 442 U.S. at 216-17 (quoting Brown, 422 U.S. at 604). See,
13 e.g., United States v. Shetler, 665 F.3d 1150, 1159 (9th Cir. 2011) (excluding the
14 defendant’s statements even though Miranda warnings had been given three times

15 before defendant’s confession but after the illegal conduct by law enforcement
16 because “such warnings are insufficient to purge the taint of a temporally
17 proximate prior illegal act”). “In order for the causal chain, between illegal arrest

18 and statements made subsequent thereto, to be broken[,] [it is] require[d] not
19 merely that the statement meet Fifth Amendment standard of voluntariness but that
20 it be sufficiently an act of free will to purge the primary taint.” Brown, 422 U.S. at

21 602 (internal quotations marks omitted) (quoting Wong Sun., 371 U.S. at 486). To
22 determine whether there was an act of free will sufficient to purge the taint, the

     Motion to Challenge K9 and Suppress - 15                                      KUTAK ROCK LLP
                                                                                    Attorneys at Law
                                                                                      Cutter Tower
                                                                               510 West Riverside Avenue
                                                                                        Suite 800
                                                                            Spokane, Washington 99201-0506
                                                                                     (509) 747-4040
     Case 4:20-cr-06010-SAB            ECF No. 76   filed 01/04/21   PageID.263 Page 17 of 20




 1 Ninth Circuit courts consider three factors: (1) the temporal proximity between the

 2 arrest and the confession; (2) the presence of intervening circumstances; and (3)

 3 the purpose and flagrancy of the official misconduct. Brown, 422 U.S. at 603-604.
 4 The focus of these factors is the “causal connection” between the illegal detention.
 5 United States v. Johnson, 626 F.2d 753, 758 (1980).

 6          The first two factors, “temporal proximity” and “the presence of intervening

 7 circumstances,” clearly pertain to the determination of whether the defendant
 8 supplied the evidence of his own free will, apart from any compulsion caused by
 9 the illegal detention. Id. For the third factor, some courts afford only brief
10 consideration to the “purpose and flagrancy” factor in the case. Id. (applying the
11 exclusionary rule even though “the conduct of the police was not especially

12 flagrant”).
13          Mr. Vantiger’s statements at the Police Station were obtained through the

14 exploitation of law enforcement’s illegal conduct and should be suppressed. To

15 determine whether there was an act of free will sufficient to purge the taint, this
16 Court considers three factors: (1) the temporal proximity between Mr. Vantiger’s
17 arrest and his confession; (2) the presence of intervening circumstances; and (3)

18 the purpose and flagrancy of the official misconduct. Brown, 422 U.S. at 603-604.
19          Consideration of the first two factors shows there was no act of free will

20 sufficient to purge the taint. Mr. Vantiger was handcuffed and transported to the

21 Police Station and placed in an interrogation room, where he waited two hours
22 until he was confronted with the drug evidence discovered as a result of the search

     Motion to Challenge K9 and Suppress - 16                                      KUTAK ROCK LLP
                                                                                    Attorneys at Law
                                                                                      Cutter Tower
                                                                               510 West Riverside Avenue
                                                                                        Suite 800
                                                                            Spokane, Washington 99201-0506
                                                                                     (509) 747-4040
     Case 4:20-cr-06010-SAB            ECF No. 76   filed 01/04/21   PageID.264 Page 18 of 20




 1 of the vehicle. There were no intervening circumstances between the time of Mr.

 2 Vantiger’s illegal detention and his statements after he learned about the drug

 3 evidence seized in violation of his Fourth Amendment rights. That evidence was
 4 used to secure Mr. Vantiger’s statements. Miranda warnings were insufficient to
 5 purge the taint of the illegal conduct because once Mr. Vantiger was confronted

 6 with evidence of the drugs, Mr. Vantiger was compelled to confess to agents
 7 information they already knew.
 8          In analyzing the third factor, the Court considers the purpose and flagrancy

 9 of Mr. Vantiger’s seizure based on an unreliable K9 alert that did not establish
10 probable cause. This was a flagrant violation of Mr. Vantiger’s basic constitutional
11 rights. The close causal connection between the illegal detention and the

12 statements obtained from Mr. Vantiger is apparent from consideration of the
13 temporal proximity, the lack of intervening circumstances, and the flagrancy of the
14 conduct. Mr. Vantiger’s statements should be suppressed (as well as Ms. Gomez’

15 statements).
16 D.       Without K9 Ezra’s alert, the search warrant for the vehicle is not
            supported by probable cause and all evidence obtained from the search
17          must be excluded.
18          Evidence obtained as a result of searches conducted under the authority of

19 warrants lacking in probable cause must be excluded. Weeks v. United States, 232
20 U.S. 383 (1914). Although valid portions of a search warrant may be severed from

21 the invalid portions and the search made pursuant to the valid portions upheld,
22 severance is not available when the valid portion of the warrant is “a relatively

     Motion to Challenge K9 and Suppress - 17                                      KUTAK ROCK LLP
                                                                                    Attorneys at Law
                                                                                      Cutter Tower
                                                                               510 West Riverside Avenue
                                                                                        Suite 800
                                                                            Spokane, Washington 99201-0506
                                                                                     (509) 747-4040
     Case 4:20-cr-06010-SAB            ECF No. 76      filed 01/04/21   PageID.265 Page 19 of 20




 1 insignificant part” of an otherwise invalid search. United States v. Spilotro, 800 F.2d

 2 959, 967 (9th Cir.1986).

 3          Here, there was no probable cause without K9 Ezra’s alert. And once the

 4 Court severs K9 Ezra’s unreliable alert from the search warrant declaration, the
 5 information remaining does not establish probable cause that evidence of criminal

 6 activity would be found in the vehicle. Without probable cause, the court must
 7 suppress all evidence discovered from the search of the vehicle.
 8                                              IV.   Conclusion

 9          The Government violated Mr. Vantiger’s Fourth Amendment rights when

10 law enforcement used an illegal ruse to stop and seize him, and again when they
11 relied on an unreliable K9 alert to support probable cause to detain him and search

12 the vehicle. The Court should suppress all statements made by Mr. Vantiger and
13 Ms. Gomez to law enforcement and all evidence seized from the search of the
14 vehicle.

15 Respectfully submitted January 4, 2021. KUTAK ROCK LLP
16
17                                                       By: s/ Geana M. Van Dessel
                                                         Geana M. Van Dessel, WSBA #35969
18                                                       510 W. Riverside Ave., Suite 800
                                                         Spokane, WA 99201
19                                                       (509) 252-2691
                                                         Geana.VanDessel@kutakrock.com
20
                                                         Attorneys for Defendant Michael
21                                                       Vantiger

22

     Motion to Challenge K9 and Suppress - 18                                         KUTAK ROCK LLP
                                                                                       Attorneys at Law
                                                                                         Cutter Tower
                                                                                  510 West Riverside Avenue
                                                                                           Suite 800
                                                                               Spokane, Washington 99201-0506
                                                                                        (509) 747-4040
      Case 4:20-cr-06010-SAB            ECF No. 76     filed 01/04/21   PageID.266 Page 20 of 20




 1
                                     CERTIFICATE OF SERVICE
 2
             I certify that on January 4, 2021, I caused the foregoing to be electronically
 3
     filed with the Clerk of the Court using the CM/ECF System which in turn
 4
     automatically generated a Notice of Electronic Filing (NEF) to all parties in the
 5
     case who are registered users of the CM/ECF system. The NEF specifically
 6
     identifies recipients of electronic notice.
 7
 8
 9                                                   s/ Geana M. Van Dessel
                                                     Geana M. Van Dessel, WSBA #35969
10                                                   KUTAK ROCK LLP
                                                     510 W. Riverside Ave., Ste. 800
11                                                   Spokane, WA 99201
                                                     (509) 747-4040
12                                                   Geana.VanDessel@KutakRock.com

13                                                   Attorney for Defendant Michael Van Tiger

14

15
16
17

18
19
20

21
22

      Motion to Challenge K9 and Suppress - 19                                        KUTAK ROCK LLP
                                                                                       Attorneys at Law
                                                                                         Cutter Tower
                                                                                  510 West Riverside Avenue
                                                                                           Suite 800
                                                                               Spokane, Washington 99201-0506
                                                                                        (509) 747-4040
